  Case 19-07797      Doc 6     Filed 03/19/19    Entered 03/19/19 22:56:14                 Desc Main
                                  Document       Page 1 of 1




                                                Certificate Number: 15725-ILN-CC-032461543


                                                                  15725-ILN-CC-032461543




                    CERTIFICATE OF COUNSELING

I CERTIFY that on March 18, 2019, at 6:38 o'clock PM EDT, Eugenio Ferrer
received from 001 Debtorcc, Inc., an agency approved pursuant to 11 U.S.C. §
111 to provide credit counseling in the Northern District of Illinois, an individual
[or group] briefing that complied with the provisions of 11 U.S.C. §§ 109(h) and
111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   March 18, 2019                          By:      /s/Miguel Ortiz


                                                Name: Miguel Ortiz


                                                Title:   Issuer




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. §§ 109(h) and 521(b).
